Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–6 of U.S. Patent No. 11,432,045 in view of Gruber et al. (20120016678).

US 17/871,521  Claim 1
US 11,432,045  Claim 1
A display device comprising: a signal receiver; a voice input receiver; a display; a communicator; and a processor configured to: 
A display device comprising: a signal receiver; a voice input receiver; a display; a communication circuit; and a processor; wherein the processor is configured to:
receive a first user voice input corresponding to a content through the voice input receiver while a screen corresponding to a signal received through the signal receiver is displayed on the display, 
receive a user voice input corresponding to a contents through the voice input receiver while a screen corresponding to a signal received through the signal receiver is displayed on the display,
based on the content corresponding to a broadcast content,
based on the contents, related to the user voice input, corresponding to a first content type,
control the display to display a first user interface (UI) including information of a plurality of channels through which the content received from an external server through the communicator is being broadcast together with the screen corresponding to the signal,
control the display to display information corresponding to the first content type received from an external server through the communication circuit together with the screen corresponding to the signal,
receive a second user voice input for selecting one of the plurality of channels through the voice input receiver while the first UI is displayed on the display, control the display to display a screen corresponding to a channel selected through the second user voice input,

based on the content corresponding to a video on demand (VOD) content,
based on the contents, related to the user voice input, corresponding to a second content type,
control the display to display a second UI including a plurality of information corresponding to the content received from the external server through the communicator together with the screen corresponding to the signal, 
control the display to display information corresponding to the second content type received from the external server through the communication circuit together with the screen corresponding to the signal, and wherein a priority of the first content type is higher than a priority of the second content type.
receive a third user voice input for selecting one of the plurality of information through the voice input receiver while the second UI is displayed on the display, and

control the display to display a screen corresponding to information selected through the third user voice input.



The conflicting claims in 11,432,045 and 17/871,521 are not identical.  However, 17/871,521’s claims are obvious over 11,432,045’s claims in view of Gruber et al. (see the table above).  11,432,045 does not teach receive a second user voice input for selecting one of the plurality of channels through the voice input receiver while the first UI is displayed on the display, control the display to display a screen corresponding to a channel selected through the second user voice input, receive a third user voice input for selecting one of the plurality of information through the voice input receiver while the second UI is displayed on the display, and control the display to display a screen corresponding to information selected through the third user voice input.
Gruber et al. teaches receive a second user voice input for selecting one of the plurality of channels through the voice input receiver (Gruber, ¶ [0083], “Input device 1206 can be of any type suitable for receiving user input, including for example a […] microphone (for example, for voice input),”) while the first UI is displayed on the display (Gruber, ¶ [0161], “Information screen 101E and conversation screen 101A may appear on the same output device, such as a touchscreen or other display device; the examples depicted in FIG. 2 are two different output states for the same output device.”) receive a third user voice input for selecting one of the plurality of information (Gruber, ¶¶ [0166–171], “information screen 101E also includes some examples of services that assistant 1002 might offer on behalf of the user, including: Dial a telephone to call the business ("call"); Remember this restaurant for future reference ("save"); Send an email to someone with the directions and information about this restaurant ("share"); Show the location of and directions to this restaurant on a map ("map it"); Save personal notes about this restaurant ("my notes").”) through the voice input receiver while the second UI is displayed on the display, (Gruber, ¶ [0161], “Information screen 101E and conversation screen 101A may appear on the same output device, such as a touchscreen or other display device; the examples depicted in FIG. 2 are two different output states for the same output device.”) and control the display to display a screen corresponding to information selected through the third user voice input. (Gruber, ¶ [0087], “functions and operations may be performed as add-on functions in the context of a conversational dialog between a user and assistant 1002. Such functions and operations can be specified by the user in the context of such a dialog, or they may be automatically performed based on the context of the dialog.”) .
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine 11,432,045 and Gruber, the motivation being to provide an intelligent automated assistant to aid user in finding nearby services (Gruber, ¶ [0161]).
The examiner’s position is that 11,432,045’s claims 1–6 in view of Gruber et al.  discloses all the limitations of the above-mentioned claims 2–20 of 17/871,521. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426